          Case 2:19-cv-02013-GMN-BNW Document 13 Filed 04/08/20 Page 1 of 2



1    Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
2    Rachel L. Wise, Esq.
     Nevada Bar No. 012303
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
4    Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
5    chad.butterfield@wilsonelser.com
     Attorneys for Defendant Acuity,
6    A Mutual Insurance Company

7                                  UNITED STATES DISTRICT COURT

8                                         DISTRICT OF NEVADA

9    LOUIS DeSALVIO, an individual,                       Case No:   2:19-cv-02013-GMN-BNW

10                          Plaintiff,
                                                          STIPULATION AND ORDER TO EXTEND:
11   v.                                                   (1) THE DEADLINE FOR DEFENDANT TO
                                                          FILE ITS REPLY IN SUPPORT OF
12   ACUITY, A MUTUAL INSURANCE                           MOTION FOR PARTIAL DISMISSAL OF
     COMPANY; DOES 1 through 10 and ROE                   PLAINTIFF’S COMPLAINT; AND (2)
13   Business Entities 1 through 10, inclusive,           OPPOSITION TO PLAINTIFF’S
                                                          COUNTER-MOTION FOR LEAVE TO
14                          Defendants.                   FILE AMENDED COMPLAINT

15                                                        (First Request)

16            Defendant, Acuity, and Plaintiff, Louis DeSalvio, by and through the parties’ respective

17   counsel, stipulate and agree that the deadline for Acuity to file its Reply in Support of Motion for

18   Partial Dismissal [ECF No. 5], filed on November 26, 2019 shall be extended from April 8, 2020 to

19   April 24, 2020; and the deadline for Acuity to file an Opposition to Plaintiff’s Motion for Leave to

20   File Amended Complaint [ECF No. 12], filed on April 2, 2020, shall be extended from April 9, 2020

21   and April 16, 2020, respectively, to May 15, 2020.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1

     1586202v.1
       Case 2:19-cv-02013-GMN-BNW Document 13 Filed 04/08/20 Page 2 of 2




 1           This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

 2   requested extensions as the parties are currently discussing and negotiating the potential dismissal of

 3   this action in favor of binding arbitration. The 702Firm Injury Attorneys (“The 702Firm”) was

 4   recently retained by Plaintiff. The 702Firm also seeks additional time to retain and review Plaintiff’s

 5   medical records. The parties agree that the requested extension is not being requested in bad faith or

 6   to delay these proceedings unnecessarily.

 7           This is the parties’ first request for an extension of the deadline.

 8

 9      Dated 8th day of April, 2020                           Dated 8th day of April, 2020

10      WILSON ELSER MOSKOWITZ                                 THE 702FIRM INJURY ATTORNEYS
        EDELMAN & DICKER LLP
11
        /s/ Rachel L. Wise                                     /s/ Richard A. Engelman
12      Rachel L. Wise, Esq.                                   Michael C. Kane, Esq.
        Nevada Bar No. 12303                                   Nevada Bar No. 10096
13      Attorneys for Defendant Acuity,                        Bradley J. Myers, Esq.
        A Mutual Insurance Company                             Nevada Bar No. 8857
14                                                             Richard A. Englemann, Esq.
                                                               Nevada Bar No. 6965
15
                                                               MALCOLM P. LAVERGNE &
16                                                             ASSOCIATES
                                                               Malcolm P. LaVergne, Esq.
17                                                             Nevada Bar No. 10121
                                                               Attorneys for Plaintiff
18

19
             IT IS SO ORDERED
20

21                       8
             Dated this _____ day of April, 2020.
22

23

24

25                                                  ________________________________________
                                                    Gloria M. Navarro, District Judge
26                                                  United States District Court
27
28
                                                         -2-
     1586202v.1
